Exhibit 10.21

FORM OF INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made and entered into as of [DATE] by
and between PLUM CREEK TIMBER COMPANY, INC., a Delaware corporation (the
“Company”), and [NAME OF OFFICER/DIRECTOR] (the “Agent”).

WHEREAS, it is essential to the Company to attract and retain as directors and
officers the most capable persons reasonably available;

WHEREAS, the Agent is a director and/or officer of the Company;

WHEREAS, both the Company and Agent recognize the increased risk of litigation
and other claims being asserted against directors and/or officers of public
companies in today’s environment;

WHEREAS, basic protection against undue risk of personal liability of directors
and officers in the past has been provided to a significant extent through
insurance coverage providing reasonable protection at reasonable cost; but
substantial changes in the marketplace for such insurance has made it
increasingly difficult to obtain such insurance;

WHEREAS, the current difficulty in obtaining adequate insurance and
uncertainties relating to indemnification have increased the risk of being
unable to attract and retain such persons;

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons would be detrimental to the best interests of
the Company and its stockholders and that the Company should seek to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, in recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions as directors and/or members
of management of business corporations, Delaware law authorizes corporations to
indemnify and advance certain expenses to their directors and officers, and
further authorizes corporations to purchase and maintain insurance for the
benefit of their directors and officers;

WHEREAS, the Certificate of Incorporation and By-laws of the Company require the
Company to indemnify and advance expenses to its directors and officers to the
fullest extent permitted by law and the Agent has been serving and continues to
serve as a director or officer of the Company in part in reliance on such
Certificate of Incorporation and By-laws; and

WHEREAS, in recognition of the need to provide the Agent with the ability to
resist and defend against unjustified and deficient claims, and with substantial
protection against personal liability arising from such claims, the increasing
difficulty in obtaining satisfactory director and officer liability insurance
coverage and the Agent’s reliance on the Company’s Certificate of Incorporation
and By-laws in order to procure the Agent’s continued service as a director
and/or officer of the Company and to enhance the Agent’s ability to serve the
Company in an effective manner, and in order to provide such ability and
protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s Certificate
of Incorporation or By-laws, any change in the composition of the Company’s
Board of Directors or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section 1)
to the Agent to the fullest extent (whether partial or complete) permitted by
law and

 

1

--------------------------------------------------------------------------------


 

as set forth in this Agreement and for the continued coverage of the Agent under
the Company’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of tine foregoing recitals and the mutual
agreements set forth herein, the parties hereby agree as follows:

1.  Indemnification and Advancement of Expenses. Subject to Section 5, the
Company agrees that (i) if the Agent is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
arbitrative, administrative or investigative, pursuant to any alternative
dispute mechanism or other, and whether made pursuant to federal, state or other
laws, by reason of the fact that he or she is or was an officer, employee,
director, agent, fiduciary or representative of the Company or is or was serving
at the request of the Company as an officer, director, employee, director,
partner, agent, fiduciary or representative of another trust, corporation,
limited liability company, partnership, joint venture or other entity or
enterprise, including service with respect to employee benefit plans, whether or
not the basis of such Proceeding is the Agent’s alleged action in an official
capacity while serving as an officer, director, employee, fiduciary, partner,
agent or representative (a “Proceeding”), or (ii) if any claim, demand, request,
threat, discovery request, inquiry, investigation, or request for testimony or
information is made, or threatened to be made, (whether or not relating to any
event or occurrence prior to the date hereof) that arises out of or relates to
the Agent’s service in any of the foregoing capacities (a “Claim”, and together
with a “Proceeding”, an “Indemnifiable Action”), then the Agent shall promptly
be indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Certificate of Incorporation or By-laws of the
Company, against any and all costs, expenses, liabilities and losses (including,
without limitation, reasonable and documented attorneys’ fees, experts’ fees,
witness fees, court costs, retainers, transcript fees, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
judgments, interest, expenses of investigation, penalties, fines, ERISA excise
taxes or penalties, and amounts paid or to be paid in settlement and all other
costs, expenses and other amounts paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Indemnifiable Action) paid or payable by the Agent in
connection therewith (“Expenses”). In connection with any such Indemnifiable
Action, the Company shall, at the Agent’s option,  pay all Expenses on behalf of
the Agent directly to any service provider or vendor within five (5) business
days of receipt by the Company of a proper invoice reasonably detailing the
Expenses.  If the Agent does not choose to have the Company pay Expenses
directly to such service providers or vendors consistent with the foregoing,
then in connection with any such Indemnifiable Action, the Company shall either 
advance to the Agent funds in an amount sufficient to pay all Expenses, 
reimburse the Agent for all Expenses actually paid by the Agent, or advance to
the Agent all Expenses payable by the Agent in each case within five (5)
business days after receipt by the Company from the Agent of a written request
for such payment, advancement or reimbursement, provided that  the Agent shall
repay, without interest, any amounts actually advanced to the Agent that, at the
final disposition of the Indemnifiable Action to which the advance related, were
in excess of amounts paid or payable by the Agent in respect of Expenses related
to, arising out of or resulting from such Indemnifiable Action.  In connection
with any such payment, advance or reimbursement, the Agent undertakes and agrees
to repay any amounts paid, advanced or reimbursed by the Company in respect of
Expenses relating to, arising out of or resulting from any Indemnifiable Action
in respect of which it shall have been determined, following the final
disposition of such Indemnifiable Action and in accordance with Section 5, that
the Agent is not entitled to indemnification  hereunder; it being understood and
agreed that the foregoing shall satisfy any requirement that the Agent provide
the Company with an undertaking to repay any advancement of Expenses prior to
the payment, advancement or reimbursement thereof by the Company . 
Notwithstanding the foregoing, the Agent will not be indemnified against Claims
against the Agent arising due to violations of Section 16 under the Securities
Exchange Act of 1934.  Indemnification shall be made from the legally available
assets of the Company and no shareholder of the Company shall be personally
liable to the Agent under this Agreement.  If the Agent is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses but not for all of the total amount thereof, the Company
shall nevertheless indemnify the Agent for the portion thereof to which the
Agent is entitled.

2.    Indemnification Procedures. To obtain indemnification under this Agreement
in respect of an Indemnifiable Action, the Agent shall submit to the Company a
written request therefore, including a brief description (based upon information
then available to the Agent) of such Indemnifiable Action.  If, at the time of
the receipt of such request, the Company has D&O Insurance (as defined in
Section 9) in effect under

 

2

--------------------------------------------------------------------------------


 

which coverage for such Indemnifiable Action is potentially available, the
Company shall give prompt written notice of such Indemnifiable Action to the
applicable insurers in accordance with the procedures set forth in the
applicable policies.  The Company shall provide to the Agent a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Action, in each case substantially concurrently with the delivery or receipt
thereof by the Company.  The failure by the Agent to timely notify the Company
of any Indemnifiable Action shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such Indemnifiable Action and such failure results in forfeiture by the
Company of substantial defenses, rights or insurance coverage.

The Company shall be entitled to assume the defense of any Proceeding in which
the Agent has been made a defendant and which the Agent seeks indemnification
under this Agreement. Notwithstanding the foregoing, if the Agent reasonably
determines that there may be a conflict between the positions of the Company or
the other parties to the proceeding that are indemnified by the Company and not
represented by separate counsel (the “Other Indemnified Parties”) and the Agent
in connection with any such Proceeding, or if the Agent otherwise reasonably
concludes that representation of both the Company or the Other Indemnified
Parties and the Agent by the same counsel would be inappropriate (e. g., due to
actual or potential differing interests between them), or if the Proceeding
involves the Agent, but neither the Company nor any other Indemnified Party, and
the Agent reasonably withholds consent to being represented by the counsel
selected by the Company, then counsel selected by the Agent shall conduct the
defense of the Agent to the extent reasonably determined by such counsel to be
necessary to protect the interests of the Agent, and the Company shall indemnify
the Agent therefor to the extent otherwise permitted hereunder. If the Company
shall not have elected to assume the defense of any such Proceeding for the
Agent within thirty (30) days after receiving notice written thereof from the
Agent, the Company shall be deemed to have waived any right it might otherwise
have to assume such defense.  The Company shall not be liable to the Agent under
this Agreement for any amounts paid in settlement of any threatened or pending
Indemnifiable Action affected without the Company’s prior written consent.  The
Company shall not, without the prior written consent of the Agent, effect any
settlement of any threatened or pending Indemnifiable Action which the Agent is
or could have been a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of the Agent from all
liability on any claims that are the subject matter of such Indemnifiable
Action.  Neither the Company nor the Agent shall unreasonably withhold its
consent to any proposed settlement; provided that the Agent may withhold consent
to any settlement that does not provide a complete and unconditional release of
the Agent.

 

3.   Indemnification for Additional Expenses.  Without limiting the generality
or effect of the foregoing, the Company shall indemnify and hold harmless the
Agent against and, if requested by the Agent, shall reimburse the Agent for, or
advance to the Agent, within five business days of such request, any and all
Expenses paid or payable by the Agent or which the Agent determines are
reasonably likely to be paid or payable by the Agent in connection with any
Claim or Proceeding made, instituted or conducted by the Agent for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Company’s Certificate of Incorporation or By-laws now or hereafter in
effect relating to Indemnifiable Actions, and/or (b) recovery under any D&O
Insurance (as defined in Section 9) now or hereafter maintained by the Company,
regardless in each case of whether the Agent ultimately is determined to be
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be, referred to in clause (a) or (b) of this sentence; provided,
however, that the Agent shall return, without interest, any such advance of
Expenses (or portion thereof) which remains unspent at the final disposition of
the Claim or Proceeding to which the advance related.

 

4.   Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the Agent,
the Agent’s spouse, assigns, heirs, devisees, executors, administrators or
personal or legal representatives after the expiration of two years from the
date of the facts which gave rise to such cause of action, and any claim or
cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern.

 

3

--------------------------------------------------------------------------------


 

5.   Determination of Right to Indemnification.

 

(a)               To the extent that the Agent shall have been successful on the
merits or otherwise in defense of any Indemnifiable Action or any portion
thereof or in defense of any issue or matter therein, including, without
limitation, dismissal with or without prejudice, the Agent shall be indemnified
against all Expenses relating to, arising out of or resulting from such
Indemnifiable Action or portion thereof or issue or matter therein in accordance
with Section 1 and no Standard of Conduct Determination (as defined below in
Section 5(b)) shall be required.

 

(b)               To the extent that the provisions of Section 5(a) are
inapplicable to an Indemnifiable Action that shall have been finally disposed
of, there has been no Change of Control pursuant to Section 5(f) and there has
been no Potential Change of Control pursuant to Section 5(g), any determination
of whether the Agent has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of the Agent hereunder against Expenses relating to, arising out of or resulting
from such Indemnifiable Action (a “Standard of Conduct Determination”) shall be
made at the election of the Agent,  (i) by a majority vote of directors of the
Company who are not and were not a party to the Claim or Proceeding in respect
of which indemnification is sought by the Agent (“Disinterested Directors”),
even if less than a quorum of the Board of Directors or, if such Disinterested
Directors so direct, by a majority vote of a committee of Disinterested
Directors designated by a majority vote of all Disinterested Directors, (ii) by
Independent Counsel (as defined below in Section 5(f)) in a written opinion
addressed to the Board of Directors, a copy of which shall be delivered to the
Agent or (iii) by a panel of three arbitrators, one of whom is selected by the
Agent, another of whom is selected by the Company and the last of whom is
selected by the first two arbitrators so selected.  The Agent will cooperate
with the person or persons making such Standard of Conduct Determination,
including providing to such person or persons, upon reasonable advance request,
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to the Agent and reasonably
necessary to such determination.  The Company shall indemnify and hold harmless
the Agent against and, if requested by the Agent, shall reimburse the Agent for,
or advance to the Agent, within five business days of such request, any and all
costs, expenses and other amounts (including attorneys’ and experts’ fees and
expenses) paid or payable by the Agent in so cooperating with the person or
persons making such Standard of Conduct Determination.

 

(c)               The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 5(b) to be made as
promptly as practicable.  If (i) the person or persons empowered or selected
under Section 5 to make the Standard of Conduct Determination shall not have
made a determination within 30 days after the later of (A) receipt by the
Company of written notice from the Agent advising the Company of the final
disposition of the applicable Indemnifiable Action and (B) receipt by the
Company of written notice from the Agent notifying the Company of the Agent’s
choice of forum pursuant to Section 5(b) (the later of the events specified in
clause (A) and clause (B) being the  “Notification Date”) and (ii) the Agent
shall have fulfilled its obligations set forth in the second sentence of Section
5(b), then the Agent shall be deemed to have satisfied the applicable standard
of conduct; provided that such 30-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person or persons making such
determination in good faith requires such additional time for the obtaining or
evaluation of documentation and/or information relating to such determination.

 

(d)               If the Agent shall be entitled to indemnification hereunder
against any Expenses under circumstances where (i) no determination of whether
the Agent has satisfied any applicable standard of conduct under Delaware law is
a legally required condition precedent to indemnification of the Agent hereunder
against such Expenses, or (ii) the Agent has been determined or deemed pursuant
to Section 5(b) or (c) to have satisfied any applicable standard of conduct
under Delaware law which is a legally required condition precedent to
indemnification of the Agent hereunder against such Expenses, then the Company
shall pay such expenses to the Agent, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Action or portion
thereof to which such Expenses are related, out of which such Expenses arose or
from which such Expenses resulted and (y) the earliest date on which the
applicable criterion specified in clause (i) or (ii) above shall have been
satisfied.

 

(e)               If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 5(b), the Independent Counsel shall be
selected by the Agent, and the Agent shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  The Company
may, within five business days after receiving written notice of selection from
the Agent, deliver to the Agent a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not satisfy the criteria set forth in the
definition of “Independent Counsel” in Section 5(f), and the objection shall set
forth

 

4

--------------------------------------------------------------------------------


 

with particularity the factual basis of such assertion.  Absent a proper and
timely objection, the person or firm so selected shall act as Independent
Counsel.  If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the Agent may, at its
option, select an alternative Independent Counsel and give written notice to the
Company advising the Company of the identity of the alternative Independent
Counsel so selected, in which case the provisions of the two immediately
preceding sentences and clause (i) of this sentence shall apply to such
subsequent selection and notice.  If applicable, the provisions of clause (ii)
of the immediately preceding sentence shall apply to successive alternative
selections.  If no Independent Counsel that is permitted under the foregoing
provisions of this Section 5(e) to make the Standard of Conduct Determination
shall have been selected within 30 days after the Agent gives its initial notice
pursuant to the first sentence of this Section 5(e) or the Company gives its
initial notice pursuant to the second sentence of this Section 5(e), as the case
may be, either the Company or the Agent may petition the Court of Chancery of
the State of Delaware for resolution of any objection which shall have been made
by the Company or the Agent to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
Court or by such other person as the Court shall designate, and the person or
firm with respect to whom all objections are so resolved or the person or firm
so appointed will act as Independent Counsel.  In all events, the Company shall
pay all of the reasonable fees and expenses of, and all other fees, expenses and
other amounts paid or payable by, the Independent Counsel in connection with the
Independent Counsel’s determination pursuant to Section 5(b), including in
connection with any challenge thereto or defense thereof, and the Company shall
fully indemnify and hold harmless such counsel against any and all expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(f)                The Company agrees that if there is a Change in Control (as
defined below) of the Company, then with respect to all matters thereafter
arising concerning the rights of the Agent to indemnity payments and advances of
any Expenses under this Agreement or any other agreement or Company by-law now
or hereafter in effect relating to Indemnifiable Actions, the Company shall seek
legal advice only from Independent Counsel (as defined below) selected by the
Agent and approved by the Company (which approval shall not be unreasonably
withheld).  Such counsel, among other things, shall render its written opinion
to the Company and the Agent as to whether and to what extent the Agent would be
permitted to be indemnified under applicable law.  In all events, the Company
shall pay all of the reasonable fees and expenses of, and all other fees,
expenses and other amounts paid or payable by, the Independent Counsel referred
to in this Section 5(f) in connection with the foregoing, including in
connection with any challenge to or defense of any action or decision of such
Independent Counsel, and the Company shall fully indemnify and hold harmless
such counsel against any and all expenses (including attorney’s fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

“Change in Control” means the occurrence after the date of this Agreement of any
of the following events:

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of 50% or more of the total voting power of the then outstanding
Voting Stock; provided, however, that the following events shall not constitute
or result in a Change in Control: (A) any acquisition of Voting Stock directly
from the Company, (B) any acquisition of Voting Stock by the Company, (C) any
acquisition of Voting Stock by any employee benefit plan (or related trust, or
any trustee or other fiduciary thereof in such capacity) sponsored or maintained
by the Company or any Subsidiary or (D) any acquisition of Voting Stock by any
Person pursuant to a Business Combination that complies with clauses (A), (B)
and (C) of Section (iii) below; or

 

(ii) during any two-year period, individuals who, as of the beginning of such
period, constitute the Board of Directors (the “Incumbent Directors”) cease for
any reason (other than death or disability) to constitute at least a majority of
the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection of the Company, to such nomination)
shall be considered as though such individual were an Incumbent Director, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as
described in Rule 14a-

 

5

--------------------------------------------------------------------------------


 

12(c) of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or

 

(iii) consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets, of the Company (a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the Voting
Stock of the Company, (B) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust, or any
trustee or other fiduciary thereof in such capacity) sponsored or maintained by
the Company, any Subsidiary or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, voting securities
representing 15% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such Business Combination  except to the extent such
ownership existed prior to the Business Combination and (C) at least a majority
of the members of the board of directors of the entity resulting from such
Business Combination were Incumbent Directors at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

 

(iv)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section (iii) above.

 

(v) For purposes of this Section, the following terms shall have the following
meanings:

 

(A)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(B)           “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.

 

(C)           “Voting Stock” means securities entitled to vote generally in the
election of directors.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or the Agent
in any matter material to either such party (other than with respect to matters
concerning the Agent under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Indemnifiable Action
giving rise to indemnification hereunder.  Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Agent in an
action to determine the Agent’s rights under this Agreement.

 

(g)               In the event of a Potential Change in Control (as defined
below), the Company shall, upon written request by the Agent, create a trust for
the benefit of the Agent and from time to time upon written request of the Agent
shall fund such trust in an amount sufficient to satisfy any and all Expenses
relating to an Indemnifiable Action reasonably anticipated at the time of each
such request to be incurred in connection with investigating, preparing for and
defending any Indemnifiable Action any and all judgments, fines, penalties and
settlement amounts of any and all Expenses from time to time actually paid or
claimed, reasonably anticipated or proposed to be paid.  The amount or amounts
to be deposited in the trust pursuant to the foregoing funding obligation shall
be determined by the Independent Counsel referred to in Section 5(f) but in no
event shall exceed an amount equal to the policy limits of any D&O Insurance (as
hereafter defined) then in effect or $50,000,000, whichever is greater.  The
terms of the trust shall provide that upon a Change in Control (i) the trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Agent, (ii) the trustee shall advance, within two business days
of a request by the Agent, any and

 

6

--------------------------------------------------------------------------------


 

all Expenses to the Agent (and the Agent hereby agrees to reimburse the trust
under the circumstances under which the Agent would be required to reimburse the
Company under Section 1 of this Agreement), (iii) the trust shall continue to be
funded by the Company in accordance with the funding obligation set forth above,
(iv) the trustee shall promptly pay to the Agent all amounts for which the Agent
shall be entitled to indemnification pursuant to this Agreement or otherwise,
and (v) all unexpended funds in such trust shall revert to the Company upon a
final determination by any forum listed in Section 5(b) or a court of competent
jurisdiction, as the case may be, that the Agent has been fully indemnified
under the terms of this Agreement.  The trustee shall be chosen by the Agent. 
Nothing in this Section 5(g) shall relieve the Company of any of its obligations
under this Agreement.

 

“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (iii) any person, other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, who is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 9.5% or more of the combined voting
power of the Company’s then outstanding Voting Stock, increases his beneficial
ownership of such securities by five percentage points (5%) or more over the
percentage so owned by such person; or (iv) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

6.   Presumption of Entitlement.  In making any Standard of Conduct
Determination or other determination relating to this Agreement, the person or
persons making such determination shall presume that the Agent has satisfied the
applicable standard of conduct or otherwise is entitled to the treatment
hereunder requested by the Agent, and the Company shall have the burden of proof
to overcome such presumption and shall satisfy such burden of proof (and the
person or persons making such determination shall be entitled to reach a
conclusion contrary to such presumption) only if the Company adduces clear and
convincing evidence to the contrary.  Any Standard of Conduct Determination that
is adverse to the Agent may be challenged by the Agent in the Court of Chancery
of the State of Delaware.  No determination by the Company (including by its
directors or any Independent Counsel or any arbitration panel) that the Agent
has not satisfied any applicable standard of conduct shall be a defense to any
Claim by the Agent for indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that the Agent has not
met any applicable standard of conduct.

 

7.   No Other Presumption.  For purposes of this Agreement, the termination of
any Claim or Proceeding by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that the Agent did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.

 

8.  Reliance as Safe Harbor; Actions of Others.

 

(a)  For purposes of any Standard of Conduct Determination, the Agent shall be
deemed to have met the requisite standard of conduct if the Agent’s action is
based on the records or books of account of the Company, including financial
statements, or on information supplied to the Agent by the officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company.  The provisions of this Section 8
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Agent may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

(b)  The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to the Agent for purposes
of determining the right to indemnification under this Agreement.

 

9.   D&O Liability Insurance.

 

(a) Subject only to the provisions of Section 9(b) hereof, so long as the Agent
shall continue to serve as an officer or director of the Company (or shall
continue at the request of the Company to serve as a director, officer, partner,
employee, fiduciary or agent of another business trust, company, partnership,
joint venture or other enterprise or an employee benefit plan), and thereafter
so long as the Agent shall be subject to any possible claim or threatened,

 

7

--------------------------------------------------------------------------------


 

pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that the Agent was a
director and/or officer of the Company or served in any of said other
capacities, the Company shall purchase and maintain in effect, including through
the obtaining or exercise of appropriate “tail” coverage, one or more valid,
binding and enforceable insurance policies issued by a reputable insurer or
insurers protecting the Company directors and the Company officers (subject to
customary limitations and exceptions) against losses, costs and expenses arising
out of any such claim, action, suit or proceeding (“D&O Insurance’“), which D&O
Insurance shall provide coverage in all respects at least comparable to that
presently provided, and shall cause the Agent to be covered by such policy or
policies.

 

The Company shall not be required to maintain in effect the policy or policies
of D&O Insurance contemplated by the first paragraph of this Section 9(a) at any
time at which (i) said insurance is not generally available, or (ii) in the
reasonable business judgment of the persons then constituting the Board of
Directors, either (I) the premium cost for such insurance is substantially
disproportionate to the amount of coverage afforded, or (II) the coverage
provided by such insurance is so limited and/or subject to such exclusions that
there is insufficient benefit to the Company and the other insureds from such
insurance; provided, however, that to the extent that the Company maintains any
D&O Insurance, the Agent shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or Company officer under such policy or
policies, and, further, that in the event the Company does not purchase and
maintain in effect the policy or policies of D&O Insurance contemplated by this
Section 9(a), the Company shall indemnify, and advance expenses to, the Agent to
the full extent of the coverage that would otherwise have been provided for the
benefit of the Agent pursuant to such D&O Insurance.

 

(b) The Company’s obligation under this Section 9 shall terminate as of the
sixth anniversary of the date on which Agent ceases to render any service or to
act in any capacity specified in Section 1 hereof.

 

 

10.  Indemnity Limitation. The Company shall not be liable under this Agreement
to make any payment (i) with respect to any Expenses to the extent that the
Agent has already been unconditionally reimbursed from other sources or (ii) for
an accounting of profits made from the purchase or sale by the Agent of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of any state statutory
law or common law.

 

11.  Subrogation. In the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Agent, who shall (upon reasonable written
request by the Company and at the Company’s sole expense) execute all documents,
and take all reasonable actions as are necessary to enable the Company to
enforce such rights.

 

12.  Notice by Agent. Agent agrees promptly to notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of expenses covered hereunder; but no
delay in complying with the foregoing obligation shall in any way limit or
affect Agent’s rights or the Company’s obligations under this Agreement.

 

13.  Notice. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid or one business day after having been sent
for next day delivery by a nationally recognized overnight courier service,
addressed to the Company at 999 Third Avenue, Suite 4300, Seattle, Washington
98104 Attn:Corporate Secretary and to the Agent at the addresses shown on the
signature page hereto, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address will be effective only upon receipt.

 

14.  Rights Not Exclusive. Nothing herein shall be deemed to diminish or
otherwise restrict any rights to indemnification or to advancement of costs and
expenses that the Agent may have outside this Agreement, including without
limitation rights under any provision of the Certificate of Incorporation or
By-laws of the Company, under laws of the jurisdiction under which the Company
was organized at the time that the claim against the Agent arose, or under

 

8

--------------------------------------------------------------------------------


 

any other agreement to which the Agent is a party (collectively, “Other
Indemnity Provisions”). The Company will not adopt any amendment to the
Certificate of Incorporation or By-laws of the Company the effect of which would
be to deny, diminish or encumber the Agent’s right to indemnification under this
Agreement or any Other Indemnity Provision.

 

15.  Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Agent and his or her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including without
limitation any person acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for purposes of this Agreement), but shall not otherwise
be assignable or delegatable by the Company.

 

16.  Severability. Should any section, clause or provision of this Agreement be
held to be invalid, illegal, or unenforceable, in whole or in part, the
remaining provisions of this Agreement shall remain fully enforceable and
binding upon the parties.

 

17.  Modification and Waiver. This Agreement supersedes in its entirety any
existing or prior agreement between the Company and Agent pertaining to the
subject matter of indemnification and insurance thereof.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto or their respective successors or legal
representatives. No waiver by either party of any breach by the other party of
any condition or provision contained in this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by the waiving party or such party’s successor or legal
representative.

 

18.  Headings.  The headings of the sections of this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

19.  Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be an original, but all of which, when taken together, shall
constitute one and the same agreement.

 

20.  Duration. This Agreement shall continue until and terminate upon the later
of (a) 10 years after Agent has ceased to occupy any position or have any
relationship with the Company or (b) the final determination of all pending or
threatened actions, suits, proceedings or investigations with respect to the
Agent. This Agreement shall he binding upon the Company and its successors and
assigns and shall inure to the benefit of the Agent and his spouse, assigns,
heirs, devisees, executors, administrators or personal or legal representatives.

 

21.  Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the law of the State of Delaware without reference
to principles of conflict of laws. The Company and the Agent each hereby
irrevocably consent to the jurisdiction of the Chancery Court of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the Chancery Court of the State of
Delaware.

 

22.  Certain Interpretive Matters.  No provision of this Agreement shall be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

PLUM CREEK TIMBER COMPANY, INC.

 

a Delaware corporation

 

 

 

 

By: 

 

 

 

Name:

 

 

 

 

Title: 

 

 

 

 

 

 

[Agent]

 

 

[Address]

 

 

 

 

 

 

 

[Agent]

 

 

 

10

--------------------------------------------------------------------------------